 
 
IV 
108th CONGRESS
2d Session
H. RES. 584 
IN THE HOUSE OF REPRESENTATIVES 
 
March 30, 2004 
Mr. Edwards submitted the following resolution; which was referred to the Committee on Rules
 
RESOLUTION 
Providing for consideration of the bill (H.R. 548) to amend title 10, United States Code, to increase the minimum Survivor Benefit Plan basic annuity for surviving spouses age 62 and older, to provide for a one-year open season under that plan, and for other purposes. 
 
 
That immediately upon the adoption of this resolution the House shall without intervention of any point of order consider in the House the bill (H.R. 548) to amend title 10, United States Code, to increase the minimum Survivor Benefit Plan basic annuity for surviving spouses age 62 and older, to provide for a one-year open season under that plan, and for other purposes. The bill shall be considered as read for amendment. The previous question shall be considered as ordered on the bill and on any amendment thereto to final passage without intervening motion except:
(1)one hour of debate on the bill equally divided and controlled by the chairman and ranking minority member of the Committee on Armed Services;
(2)an amendment printed in the Congressional Record pursuant to clause 8 of rule XVIII, if offered by the ranking minority member of the Committee on Armed Services or his designee, which shall be in order without intervention of any point of order (except those arising under clause 7 of rule XVI) or demand for division of the question, shall be considered as read, and shall be separately debatable for one hour equally divided and controlled by the proponent and an opponent;
(3)after disposition of that amendment, a further amendment in the nature of a substitute printed in the Congressional Record pursuant to clause 8 of rule XVIII, if offered by the chairman of the Committee on Armed Services or his designee, which shall be in order without intervention of any point of order (except those arising under clause 7 of rule XVI), shall be considered as read, and shall be separately debatable for one hour equally divided and controlled by the proponent and an opponent; and
(4)one motion to recommit with or without instructions. 
 
